443 F.2d 1368
UNITED STATES of America, Plaintiff-Appellee,v.Emetorio ESPINOZA-SEVILLA, Appellant.
No. 26907.
United States Court of Appeals, Ninth Circuit.
July 16, 1971.

Appeal from the United States District Court for Southern District of California; C. A. Muecke, Judge.
J. Frank McCabe (argued), William A. Brockett, of Defenders, Inc., San Diego, Cal., for appellant.
Michael E. Quinton, Asst. U. S. Atty. (argued), Robert H. Filsinger, Chief, Criminal Division, Harry D. Steward, U. S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS and HUFSTEDLER, Circuit Judges; and TAYLOR,* District Judge.
PER CURIAM:


1
The judgment of conviction of defendant for transporting aliens (two felony counts) is affirmed.


2
We cannot find on the facts of this case that defendant on the record here was deprived of his constitutional rights by the shift from misdemeanor to felony charges.



Notes:


*
 The Honorable Fred M. Taylor, Chief Judge, United States District Court, District of Idaho, sitting by designation